Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the previously cited prior art fail to teach the claims as they are currently presented.  Examiner agree in part.  Applicant has amended the claims throughout by swapping out “primary carrier” to “anchor carrier, “ and “secondary carrier” to non-anchor carrier.”  After re-visiting both specification and previously cited prior art, Examiner believes that the previous cited prior art will be utilized entirely in a 103 rejection.  Examiner would like to point out that Applicant has defined an anchor carrier associated with dual connectivity as being a primary carrier, and a non-anchor carrier associated with a dual connectivity as being a secondary carrier.  In light of Applicant amendments, the previous rejections have been amended.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi Inc. (EP 1 188 370 A2) (cited by Applicant filing on January 31, 2022: hereafter’ Xiaomi) in view of Menon al (US PGPUB 20200267585.)

Regarding claim 1, 16 and 20, Xiaomi disclose a method of wireless communication performed by a user equipment (UE), comprising:
communicating on an anchor carrier using a first antenna (see para: 27, 30, first carrier wave (anchor carrier) is associated with first multiband antenna and second carrier (non-anchor carrier) wave antenna associated with second multiband antenna);
communicating on a non-anchor carrier using a second antenna port (see para: 87, 93, 94, first antenna is associated with first carrier and second multiband antenna associated with second carrier);
determining whether to switch the non-anchor carrier from the second antenna port to the first antenna port based on a channel condition associated with the second antenna (see para: 27-28, 30; and based on signal quality (channel condition) decision to switch first/primary carrier to the second multiband antenna, as well as, by the same comparison, switching the second carrier to the first multiband antenna if signal quality is not met.)
switching the non-anchor carrier from the second antenna port to the first antenna port based on determining to switch the non-anchor carrier from the second antenna port to the first antenna port (See para: 27-28, 30; as well as, by the same comparison, switching the second carrier to the first multiband antenna if signal quality is not met.) In addition, Xiaomi disclose terminals having processor, controllers, memory and storage for executing instructions to perform the function of the system (see abstract, para: 0050 and 0051.)

	Although Xiaomi fail to teach anchor and non-anchor associated with dual connectivity, in analogous art, Menon et al disclose dual connectivity and primary anchor carrier and secondary non-anchor carrier (see Fig. 3 & 14, para: 0076, DC, anchor and non-anchor carriers.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize anchor and non-anchor associated with dual connectivity as taught by Menon et al with the teachings of Xiaomi for the purpose of as to minimize resource delay usage in a dual carrier communication network, as well as, increase throughput.

Regarding claim 2, as indicated above, Xiaomi determining whether to switch the anchor carrier from the first antenna port to the second antenna port based on determining to switch the non-anchor carrier from the second antenna port to the first antenna port (see para: 27-28, 30; and based on signal quality (control condition) decision to switch first/primary carrier to the second multiband antenna.)

Regarding claim 3 and 18, Xiaomi disclose wherein the determining to switch the non-anchor carrier (second carrier) from the second antenna port to the first antenna port comprises:


determining that the channel condition associated with the second antenna port satisfies a threshold for communicating using the anchor carrier (first carrier) (see abstract, 0027, 0028, 0030, 0044, signal quality satisfied), and
determining to switch the non-anchor carrier (second carrier) from the second antenna port to the first antenna port based on determining that the channel condition associated with the second antenna port satisfies the threshold for communicating using the anchor carrier (see para:0042, 0043, 0044, signal quality of second antenna does not meet quality conditions associated with primary carrier/anchor carrier.)

Regarding claim 4, Xiaomi disclose wherein the threshold, for communicating using the anchor carrier, is associated with at least one of: a block error rate associated with the second antenna port, a received signal strength indicator associated with the second antenna port, or a signal-to-noise ratio associated with the second antenna port (see para:0042, 0043, 0044, signal quality of second antenna does not meet quality conditions associated with communication utilizing the primary carrier.)

Regarding claim 5, Xiaomi further disclose wherein determining to switch the non-anchor carrier from the second antenna port to the first antenna port is further based on a UE benefit associated with a switch of the non-anchor carrier from the second antenna port to the first antenna port (see para: 0030, increasing throughput call communication), if the signal quality of multiband antenna 1 is poor (para:0031.0039, signal quality not met), the switch to the multiband antenna 2 


provides the terminal with continued communication associated with second carrier/non-anchor carrier (see para: 0030.))

Regarding claim 6, Xiaomi further disclose wherein the UE benefit is associated with at least one of improving transmit power, increasing throughput, or improving call sustainability (see para: 0030, increasing throughput and improvement of call sustainability.)

Regarding claim 7 and 19, Xiaomi further disclose wherein determining to switch the non-anchor carrier from the second antenna port to the first antenna port is further based on information associated with resource allocations for the anchor carrier and information associated with resource allocations for the non-anchor carrier (see para: 0040, 0041, the selection switching is based on meeting quality criterion associated with allocation of resources w/r secondary carrier.)

Regarding claim 8, Xiaomi disclose further comprising:
determining, after the switching of the non-anchor carrier from the second antenna port to the first antenna port (see para: 27-28, 30; and based on signal quality (channel condition) decision to switch first/primary carrier to the second multiband antenna, as well as, by the same comparison, switching the second carrier to the first multiband antenna, whether to switch the non-anchor carrier from the first antenna port to the second antenna port based on another channel condition associated 

with the second antenna port (see para: 0039-0040, switch secondary carrier to the second antenna based on quality met conditions), and
switching the non-anchor carrier from the first antenna port to the second antenna port based on a determining to switch the non-anchor carrier from the first antenna port to the second antenna port (see para: 0030-0031.)

Regarding claim 9, Xiaomi disclose switching the carrier from the second antenna port to the first antenna port based on determining to switch the non-anchor carrier from the first antenna port to the second antenna port (see para: 0051.)

Regarding claim 10, Xiaomi disclose wherein determining to switch the non-anchor carrier from the first antenna port to the second antenna port based on the other channel condition comprises:
determining that the other channel condition associated with the second antenna port fails to satisfy a threshold for communicating using the anchor carrier (see para:0042, 0043, 0044, signal quality of second antenna does not meet quality conditions) and
determining to switch the secondary carrier from the first antenna port to the second antenna port based on the determination that the other channel condition associated with the second antenna port fails to satisfy the threshold for communicating using the primary carrier (See para: 27-28, 30; as well as, by the same comparison, switching the second carrier to the first multiband antenna if signal quality is not 

met) In addition, Xiaomi disclose terminals having processor, controllers for executing instructions to perform the function of the system (see abstract, para: 0050 and 0051.)

Regarding claim 11 and 17, Xiaomi disclose wherein to switch the non-anchor carrier from the first antenna port to the second antenna port is triggered based on expiration of a timer switch is electrically controllable utilizing preset-quality conditions/timer (see 0042-0044.)

Regarding claim 12, Xiaomi disclose wherein determining to switch the non-anchor carrier from the first antenna port to the second antenna port is triggered based on a detection of an event trigger (see para: 0051, non-anchor carrier/second carrier switched to second antenna when signal quality of first antenna is good.)

Regarding claim 13, although Xiaomi fail to teach wherein the UE is operating in a dual connectivity (DC) mode, the anchor carrier associated with the DC mode, and the non-anchor carrier associated with the DC mode, LTE and NR, as indicated above, in a similar endeavor, Menon disclose dual connectivity and anchor carrier and secondary non-anchor carrier (see Figure 3 & 14, para: 0076, DC, anchor and non-anchor carriers.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize wherein the UE is operating in a dual connectivity (DC) mode, the primary carrier is an anchor carrier associated with the DC mode, and the secondary carrier is a non-anchor carrier associated with the DC mode as taught by Menon with the teachings of Xiaomi for the purpose of as to minimize resource delay usage in a dual carrier communication network.


9. 	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi Inc. (EP 1 188 370 A2) (cited by Applicant filing on January 31, 2022: hereafter’ Xiaomi) in view of Meno al (US PGPUB 20200267585) as applied to claims 1, 16 and 20 above, and further in view of Takeda et al (USPGPUB 20200128564.)

Regarding claim 14, although both Xiaomi and Menon et al fail to teach wherein the anchor carrier is a Long Term Evolution (LTE) carrier and the non-anchor carrier is a
New Radio (NR) carrier, in a similar endeavor, Takeda disclose LTE associated with being primary carrier and a NR associated with being a non-anchor carrier (see para: 0024 & 0025.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize wherein the primary carrier is a Long Term Evolution (LTE) carrier and the secondary carrier is a New Radio (NR) carrier as taught by Takeda et al with the teachings of Xiaomi for the purpose of as to minimize resource delay usage in a dual carrier communication network.

10. 	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi Inc. (EP 1 188 370 A2) (cited by Applicant filing on January 31, 2022: hereafter’ Xiaomi) as applied to claims 1, 15 and 20 above and further in view of Park et al (USPGPUB 2020/0351818.)

Regarding claim 15, although Xiaomi fail to teach wherein the UE is operating in a dual subscriber identity module (SIM) dual active mode, in analogous art, Park et al disclose a UE which operates in a SIM dual mode, where the first/second carriers are associated with a first/second SIM (see Fig. 16.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize SIM1/SIM2 carrier dual active mode as taught by Park with the teachings of Xiaomi for the purpose of as to minimize resource delay usage in a dual carrier communication network.


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
May 12, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467